             Case 3:17-cv-05806-RJB Document 414 Filed 09/23/20 Page 1 of 4




 1                                                                        The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
10
        STATE OF WASHINGTON,                                    CIVIL ACTION NO. 3:17-cv-05806-RJB
11
                                 Plaintiff,
12                                                              WASHINGTON’S RESPONSE TO
                    v.                                          GEO’S EX PARTE MOTION FOR
13                                                              EXTENSION OF TIME
        THE GEO GROUP, INC.,
14                                                              NOTE ON MOTION CALENDAR:
                                 Defendant.                     September 25, 2020
15

16           Washington respectfully submits this response to GEO’s Ex Parte Motion for Extension

17   of Time to reiterate the importance of GEO’s timely compliance with the Court’s recent Order.

18           First, this case has now been pending for three years. The Court first ordered GEO to

19   produce responsive financial documents almost two years ago in October 2018. See ECF No.

20   133. GEO has nonetheless gone to great lengths to avoid producing the documents at issue: GEO

21   unsuccessfully sought a writ of mandamus with the Ninth Circuit, waited to disclose its Chief

22   Financial Officer as a witness until the eve of trial, and, even now, after another Court order

23   requiring GEO to produce the responsive financial documents at issue, GEO seeks to delay

24   production. Further delay is not warranted because GEO has long known about the documents

25   at issue and this case is set for trial to occur as soon as the Court is able to safely hold a jury trial.

26


       WASHINGTON’S RESPONSE TO                             1                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Civil Rights Division
       GEO’S EX PARTE MOTION FOR                                                  800 Fifth Avenue, Suite 2000
       EXTENSION OF TIME                                                              Seattle, WA 98104
                                                                                         (206) 464-7744
             Case 3:17-cv-05806-RJB Document 414 Filed 09/23/20 Page 2 of 4




 1           Second, in filing its motion and failing to produce the compelled documents by the
 2   Court's deadline, GEO has granted itself its own extension. GEO did not confer with
 3   Washington before filing its ex parte request for an extension. While Washington would have
 4   been willing (and is still willing) to agree to receiving the compelled documents no later than
 5   October 2, 2020, based on GEO’s motion, Washington is now concerned that GEO plans to
 6   continue refusing to produce the documents at issue based on yet another motion for
 7   reconsideration or mandamus petition long past that date. Cf. ECF Nos. 87, 142, 164, 209, 289,
 8   324 (GEO’s six prior motions for reconsideration in this litigation alone). Thus, while
 9   Washington does not object to a short period of time so that GEO can timely gather and
10   produce the compelled documents by October 2, 2020, no further extensions should be granted.
11   Once the financial documents are received, Washington and its expert, Dr. Nickerson, will
12   need to have time to evaluate those documents and integrate the information well before trial.
13   Even if the Court allows GEO a modest extension to October 2, 2020, it should nonetheless
14   clarify that any motion to reconsider or mandamus petition will not relieve GEO of its
15   obligation to timely comply with the Court’s Order. See also LCR 7(h) (making clear motions
16   for reconsiderations are “disfavored” and that the filing of such a motion “shall not stay
17   discovery or any other procedure”).
18

19   //
20

21   //
22

23   //
24

25   //
26


          WASHINGTON’S RESPONSE TO                     2               ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
          GEO’S EX PARTE MOTION FOR                                         800 Fifth Avenue, Suite 2000
          EXTENSION OF TIME                                                     Seattle, WA 98104
                                                                                   (206) 464-7744
           Case 3:17-cv-05806-RJB Document 414 Filed 09/23/20 Page 3 of 4




 1   DATED this 23rd day of September, 2020.
 2
                                               Respectfully submitted,
 3
                                               ROBERT W. FERGUSON
 4                                             Attorney General of Washington
 5                                             s/ Marsha Chien
                                               MARSHA CHIEN, WSBA No. 47020
 6                                             ANDREA BRENNEKE, WSBA No. 22027
                                               LANE POLOZOLA, WSBA No. 50138
 7                                             PATRICIO A. MARQUEZ, WSBA No. 47693
                                               Assistant Attorneys General
 8                                             Office of the Attorney General
                                               800 Fifth Avenue, Suite 2000
 9                                             Seattle, WA 98104
                                               (206) 464-7744
10                                             marsha.chien@atg.wa.gov
                                               andrea.brenneke@atg.wa.gov
11                                             lane.polozola@atg.wa.gov
                                               patricio.marquez@atg.wa.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       WASHINGTON’S RESPONSE TO                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
       GEO’S EX PARTE MOTION FOR                                       800 Fifth Avenue, Suite 2000
       EXTENSION OF TIME                                                   Seattle, WA 98104
                                                                              (206) 464-7744
            Case 3:17-cv-05806-RJB Document 414 Filed 09/23/20 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United

 3   States District Court using the CM/ECF system. I certify that all participants in the case are

 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.

 5

 6   Dated this 23rd day of September 2020, in Seattle, Washington.

 7

 8
                                                  ____________________________
 9                                                CAITILIN HALL
                                                  Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       WASHINGTON’S RESPONSE TO                        4              ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       GEO’S EX PARTE MOTION FOR                                           800 Fifth Avenue, Suite 2000
       EXTENSION OF TIME                                                       Seattle, WA 98104
                                                                                  (206) 464-7744
